Citation Nr: 9912362	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an effective date prior to February 27, 1997, 
for pension benefits.
 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to March 1975.

In a November 1997 rating decision, the Department of 
Veterans Affairs (VA) Chicago Regional Office (RO) granted 
entitlement to pension benefits, effective from February 27, 
1997.  By a March 1998 letter, the veteran expressed 
disagreement with the assigned effective date, and after 
receiving an August 1998 Statement of the Case, the veteran 
perfected an appeal.


FINDINGS OF FACT

1.  Entitlement to pension benefits was denied in a May 1992 
RO rating decision, which was not appealed.

2.  A new claim of entitlement to a permanent and total 
rating for pension purposes was received on February 27, 
1997.  The record does not show that incapacitation prevented 
the veteran from filing this claim at an earlier time prior 
to that date.


CONCLUSION OF LAW

Entitlement to an earlier effective date for pension purposes 
prior to February 27, 1997 is not warranted .  38 U.S.C.A. §§ 
5108, 5110, 7105 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that because he was permanently and 
totally disabled and received Social Security benefits prior 
to February 27, 1997, that he is entitled to an earlier 
effective date.  He contends that he should receive pension 
benefits effective from 1992 since he first filed a claim for 
pension benefits at that time.

Review of the record shows that in May 1992, the RO denied 
the veteran's claim for entitlement to nonservice-connected 
pension benefits.  The record shows that the veteran did not 
appeal that rating decision.

On February 27, 1997, the RO received an application for 
compensation or pension (VA Form 21-526), in which the 
veteran indicated that he wished to claim entitlement to 
pension benefits.  At this time, the veteran also submitted 
as evidence, an April 1996 decision from the Social Security 
Administration (SSA).  That SSA decision indicated that the 
veteran had met the requirements for disability insured 
status on October 18, 1993; and contained findings involving 
carpal tunnel syndrome, degenerative joint disease, and 
depression.  

In connection with his claim, the veteran subsequently 
underwent VA examination in July 1997 for various disorders 
and conditions.  

A November 1997 rating decision granted entitlement to 
pension benefits, effective  from February 27, 1997, the date 
of receipt of the veteran's new claim.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  

VA regulations provide that except as otherwise provided, the 
effective date of an award of pension, based on a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

The regulations further provide that the effective date of an 
award of VA nonservice-connected disability pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date entitlement arose.  Id.  But if, within 
one year from the date on which the veteran became 
permanently and totally disabled, he files a retroactive 
claim and establishes that he was prevented from applying for 
benefits by reason of disability for at least 30 days 
beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(a)(b)(ii)(B).

Further, 38 C.F.R. § 3.151(b) (1998) states that a pension 
award may not be effective prior to the date of receipt of 
the pension claim unless the veteran specifically claims 
entitlement to retroactive benefits and the claim for 
retroactive benefits was received by VA within one year from 
the date on which the veteran became permanently and totally 
disabled.  Id.

As previously noted, the veteran asserts that the proper 
effective date for his pension benefits should be in 1992, 
which is when he was previously denied pension benefits.  As 
described above, a May 1992 rating decision previously denied 
the veteran's claim for pension benefits.  The veteran did 
not, however, appeal that decision and it became final.  38 
U.S.C.A. § 7105.  

The record then shows that on February 27, 1997, the RO 
received an application for compensation or pension in which 
the veteran indicated that he wished to reopen his claim for 
a pension.  

In response, the veteran underwent a VA examination in July 
1997.  In November 1997, entitlement to pension benefits were 
granted.  In view of the foregoing, the date of receipt of 
the veteran's claim, February 27, 1997, is the proper 
effective date for pension benefits and it is the earliest 
date allowable for this claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(a)(b)(ii)(B).  

An earlier effective date in 1992 is prohibited since in May 
1992 the RO denied the veteran's claim, which was not 
appealed and became final.  The RO subsequently received the 
veteran's claim to reopen on February 27, 1997, which under 
38 C.F.R. § 3.400(a), is the proper effective date.   

In reaching this decision the Board notes that in order to be 
entitled to an earlier effective date prior to February 27, 
1997, the veteran must file a claim for a retroactive award 
and establish that he was prevented from applying for 
benefits by reason of physical or mental disability for at 
least 30 days beginning on the date on which he became 
permanently and totally disabled.  38 C.F.R. § 
3.400(b)(ii)(B).  In this case, no competent evidence of 
incapacitation at any time has ever been submitted.  38 
C.F.R. § 3.400(a)(b)(ii)(B).

Because there is no evidence on file that demonstrates 
entitlement to an effective date prior to February 27, 1997 
in accordance with 38 C.F.R. §§ 3.151 and 3.400(a)(b)(ii)(B), 
the Board finds that February 27, 1997, is the earliest 
possible effective date allowable.  As such, the veteran is 
not entitled to an earlier effective date, and his appeal is 
denied.  38 U.S.C.A. §§ 5108, 5110, 7105; 38 C.F.R. §§ 3.104, 
3.105, 3.151, 3.400.


ORDER

Entitlement to an effective date prior to February 27, 1997 
for the award of nonservice-connected pension benefits is 
denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

